DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 January 2021 and 25 June 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hesseling et al. (US Publication Number 2011/0153160 A1) in view of Lubischer et al. (US Publication Number 2016/0368522 A1). 
Regarding claim 1, Hesseling teaches a steering system configured to steer a vehicle, the steering system comprising: a rotary shaft to which an operation member is coupled (Hesseling: Para. 6; a rotor that is attached to the steering wheel, so that it cannot rotate with respect to the steering wheel, and a stator which is attached to the steering shaft); a first actuator configured to apply a driving force for rotating the rotary shaft to the rotary shaft (Hesseling: Para. 68; an actuator that is controlled by the control unit adjusts the current steering angle to an optimized steering angle by acting on the steering shaft); a second actuator configured to apply a driving force for steering to steered wheels that are not mechanically coupled to the rotary shaft, the steered wheels being included in the vehicle (Hesseling: Para. 10, 87-88; wheel actuators are, for example, electric motors which superimpose a torque on an already existing mechanical torque or which actually make available a torque in the first place); a control unit configured to control operation of the steering system (Hesseling: Para. 68; the control unit is connected to the motor for controlling said motor, particularly via a motor driver, that is designed for transforming control signals for the motor into electrical signals that can be processed by the motor).
Hesseling doesn’t explicitly teach a moving unit configured to move the operation member between a normal position that is a position where the operation member is operated by a driver, and a storage area located ahead of the normal position, wherein the control unit is configured to switch between a manual drive mode and an autonomous drive mode, the manual drive mode being a mode in which the control unit drives the second actuator based on operation of the operation member by the driver when the operation member is not in the storage area.
However Lubischer, in the same field of endeavor, teaches a moving unit configured to move the operation member between a normal position that is a position where the operation member is operated by a driver, and a storage area located ahead of the normal position, wherein the control unit is configured to switch between a manual drive mode and an autonomous drive mode (Lubischer: Para. 22, 24; adjustment assembly is configured to move steering column assembly for driver comfort (e.g., telescope or rake adjustment) and to move assembly between the retracted position and the driving position; adjustment assembly may include one or more mechanical/electrical mechanisms such as a motor), the manual drive mode being a mode in which the control unit drives the second actuator based on operation of the operation member by the driver when the operation member is not in the storage area (Lubischer: Para. 21; in the driving position, steering wheel may be used by a driver to steer the vehicle).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 
In the following limitation, Hesseling teaches the autonomous drive mode being a mode in which the control unit drives the second actuator based on an instruction that is generated without depending on the operation of the operation member by the driver (Hesseling: Para. 10, 87-88; wheel actuators are, for example, electric motors which superimpose a torque on an already existing mechanical torque or which actually make available a torque in the first place).
Hesseling doesn’t explicitly teach wherein the control unit is configured to, when moving the operation member from the storage area to the normal position, start synchronous control when the operation member satisfies a predetermined condition before the operation member reaches the normal position, the synchronous control being control in which the control unit controls the first actuator to change a rotation angle of the rotary shaft to an angle corresponding to a steered angle of the steered wheels driven by the second actuator.
However Lubischer, in the same field of endeavor, teaches wherein the control unit is configured to, when moving the operation member from the storage area to the normal position, start synchronous control when the operation member satisfies a predetermined condition before the operation member reaches the normal position (Lubischer: Para. 47; in order to switch the vehicle from an autonomous driving mode to a non-autonomous driving mode, the accessory must be up, as described above, and the steering wheel must be within a predetermined range of angular offset from the top center position), the synchronous control being control in which the control unit controls the first actuator to change a rotation angle of the rotary shaft to an angle corresponding to a steered angle of the steered wheels driven by the second actuator (Lubischer: Para. 58; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 
Regarding claim 2, Hesseling doesn’t explicitly teach the control unit is configured to start the synchronous control at a time when the operation member reaches a predetermined position; and the time when the operation member reaches the predetermined position is a time when the operation member satisfies the predetermined condition.
However Lubischer, in the same field of endeavor, teaches the control unit is configured to start the synchronous control at a time when the operation member reaches a predetermined position; and the time when the operation member reaches the predetermined position is a time when the operation member satisfies the predetermined condition (Lubischer: Para. 47, 58; autonomous driving mode to a non-autonomous driving mode, the accessory must be up, as described above, and the steering wheel must be within a predetermined range of angular offset from the top center position; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 
Regarding claim 3, Hesseling teaches the steering system according to claim 1, further comprising: a support member configured to support the operation member (Hesseling: Para. 6; a rotor that is attached to the steering wheel, so that it cannot rotate with respect to the steering wheel, and a stator which is attached to the steering shaft).
Hesseling doesn’t explicitly teach a rotation mechanism unit configured to rotate the support member about a lateral axis extending in a lateral direction of the vehicle, wherein the control unit is configured to start the synchronous control at a time when a rotational position of the operation member about the lateral axis reaches a predetermined rotational position, and wherein the time when the rotational position of the operation member about the lateral axis reaches the predetermined rotational position is a time when the operation member satisfies the predetermined condition.
However Lubischer, in the same field of endeavor, teaches a rotation mechanism unit configured to rotate the support member about a lateral axis extending in a lateral direction of the vehicle, wherein the control unit is configured to start the synchronous control at a time when a rotational position of the operation member about the lateral axis reaches a predetermined rotational position (Lubischer: Para. 47, 58; autonomous driving mode to a non-autonomous driving mode, the accessory must be up, as described above, and the steering wheel must be within a predetermined range of angular offset from the top center position; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle), and wherein the time when the rotational position of the operation member about the lateral axis reaches the predetermined rotational position is a time when the operation member satisfies the predetermined condition (Lubischer: Para. 58; verify that the steering wheel angle matches the tire angle and that the steering column has been fully extended to the extended position; if verification cannot be made the control system returns to step 340 to initiate movements to obtain such positioning; if verification occurs, a determination is made regarding whether the driver desires to control the vehicle in a non-autonomous mode).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 
Regarding claim 4, Hesseling doesn’t explicitly teach further comprising a rotation fixing unit that fixes a rotational position of the operation member to a predetermined rotational position, wherein the control unit is configured to start the synchronous control at a time when the rotation fixing unit stops fixing the rotational position, and wherein the time when the rotation fixing unit stops fixing the rotational position is a time when the operation member satisfies the predetermined condition.
However Lubischer, in the same field of endeavor, teaches further comprising a rotation fixing unit that fixes a rotational position of the operation member to a predetermined rotational position, wherein the control unit is configured to start the synchronous control at a time when the rotation fixing unit stops fixing the rotational position (Lubischer: Para. 58; if the ADAS system detects at least one condition outside of the predefined limits, the driver is alerted and the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle), and wherein the time when the rotation fixing unit stops fixing the rotational position is a time when the operation member satisfies the predetermined condition (Lubischer: Para. 58; if the ADAS system detects at least one condition outside of the predefined limits, the driver is alerted and the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 
Regarding claim 5, Hesseling doesn’t explicitly teach wherein the control unit is configured to operate the first actuator as the rotation fixing unit by performing fixing control and to stop fixing the rotational position by finishing the fixing control, the fixing control being control in which the control unit controls the first actuator to make the rotational position of the operation member match the predetermined rotational position.
However Lubischer, in the same field of endeavor, teaches wherein the control unit is configured to operate the first actuator as the rotation fixing unit by performing fixing control and to stop fixing the rotational position by finishing the fixing control (Lubischer: Para. 58; verify that the steering wheel angle matches the tire angle; initiate movements to obtain such positioning; the ADAS system deactivates and the driver is enabled to directionally control the vehicle), the fixing control being control in which the control unit controls the first actuator to make the rotational position of the operation member match the predetermined rotational position (Lubischer: Para. 58; the steering column is moved to the extended position and the non-rotational portions of the steering shaft (e.g., steering wheel) are recoupled to match the steering wheel angle to the tire angle).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporate Lubischer’s retractable steering wheel during an automated steering (Lubischer: Para. 4) into Hesseling’s steer-by-wire system (Hesseling: Para. 37) in order to retract the steering wheel during automated steering creating additional cabin space for the driver’s comfort and convenience to perform non-driving activities such as reading, working, entertaining, eating, and texting (Lubischer: Para. 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663